Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 6/17/2021. 
Claims 1-20 are pending.
Claims1, 6, 8, 13, 15 and 19 have been amended. 

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watt et al (US 10630808 B1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1, 4-8, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watt et al (US 10630808 B1).
With respect to dependent claims:
Regarding claim(s) 1, Watt et al teach a system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: (Matt, Fig.1 and Fig.9)
receiving a request directed to an application providing a cloud computing service, the application including newer and older versions of the application, each deployed to a container  in a cloud computing system using  a container orchestration framework; (Watt, col.3, lines 55-67 and col.6, lines 26-40; Fig.1-2; the contextual gateways 120 are configured to receive requests from the client devices 104, and to make routing decisions based on application context information to select one or more of the application hosts 126 for handling the requests using the processing system 100 such as  VMware® vCenter( e.g. VMware® vCenter is orchestration framework. the process begins with step 200, receiving, at a software-defined load balancer (e.g., one of contextual gateways 120) in a SDN application platform such as SDN application platform 102 from a given one of a plurality of client devices (e.g., client devices 104), a request for access to a given application (e.g., one of the applications hosted by a particular one of the application hosts 126) hosted in the SDN application platform. The SDN application platform may host two or more different versions of the given application. The two or more different versions of the given application may comprise versions of the given application with different sets of features, versions of the given application providing different user experiences, versions for use and testing by different classes or groups of users, etc.)
 parsing the request to determine a version identifier based on content of the request, the version identifier corresponding to a version from among the newer and older versions of the application; (Watt, col.3, Lines 35-55l Fig.1; the request parsing module 122 is configured to receive a request from one of the client devices 104 and to determine application context information for that request. As will be described in further detail below, in some embodiments the requests themselves may provide the application context information. For example, application context information may be obtained or derived from cookie data, header data in the requests, etc. The request forwarding module 124 is configured to determine the particular version of the requested application that is to be served to the requesting device, and to forward the request to the appropriate application host 126 based on the application context information and routing rules or policies obtained from the routing database 106)
 acquiring, from a stored service version map for the cloud computing service, a version label corresponding to at least one instance of the application from among multiple instances of the application, the multiple instances of the application including the newer and older versions of the application deployed in the cloud computing system; (Watt; col.10, lines 61-66;Fig. 7B; the endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)
determining that the version label matches the version identifier; and in response to determining that the version label matches the version identifier, automatically routing the request to the version of the application corresponding to the version identifier. (Watt; col.10, lines 61-66;Fig. 7B; The endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)

Claim(s) 8 and 15 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 4, Watt-Phong teaches the system of claim 1, wherein the request comprises a uniform resource locator including the version identifier. (Watt, col.6)

Regarding claim(s) 5, Watt-Phong teaches the system of claim 1, wherein acquiring the version label comprises, prior to receiving the request, acquiring and storing a respective version label for each instance among the multiple instances of the application. (Watt; col.10, lines 61-66;Fig. 7B; the endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received 

Regarding claim(s) 6, Watt-Phong teaches the system of claim 5, wherein the operations further comprise: determining routing rules for each instance among the multiple instances of the application; storing the routing rules; and using the routing rules to route the request to the version of the application corresponding based on matching the version label stored in the memory device to the version identifier. (Watt; col.10, lines 61-66;Fig. 7B; The endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)

Regarding claim(s) 7, Watt-Phong teaches the system of claim 1, wherein acquiring the version label comprises acquiring the version label for at least one instance of the application after receiving the request. (Watt; col.10, lines 61-66;Fig. 7B; The endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)

Claim(s) 11 and 17 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 12 and 18 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 13 and 19 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
14 and 20 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


2.	Claim(s) 2, 3, 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Watt et al (US 10630808 B1) in view of .Phong et al (US20200241865 A1).
With respect to dependent claims:
Regarding claim(s) 2, Watt et al fail to teach the system of claim 1, wherein the request comprises a call to an application programming interface on a service provided by the application. (Phong, [0081], the service(s) 342 may communication with each other and/or with one or more of the user electronic devices 380A-S via one or more Application Programming Interface(s) (APIs) (e.g., a Representational State Transfer (REST) API).)

Regarding claim(s) 3, Watt-Phong teaches the system of claim 2, wherein the service comprises a service distributed within a service mesh. (Phong, [0120], a construct (referred to herein as a service(s) collection) is used to create, organize, and monitor a set of one or more service(s) to be provided. FIG. 4 illustrates the option of having multiple service(s) collection by showing service(s) collections 405A-N. A service(s) collection is a collection of pods (e.g., kpods), and possibly multiple microservices (e.g., Kubernetes services), that each provide one or more service(s). A service(s) collection is a collection in that it: 1) provides multiple instances of the same service and/or microservice through different COS pods; and/or 2) provides different types of services and/or microservices through different COS pods. In some such implementations, the release of the updated version 132 is separately controlled for each such service(s) collection.)
Claim(s) 9 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 10 and 16 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456